DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendments
Because the 1/31/2022 claim amendments are responsive, the 35 USC 112(b) rejection in the previous Action is withdrawn.
Status of Claims: Claims 1-14, 18-19, 26-28, and 30 are canceled. Claim 38 is new. Claims 15-17, 20-25, 29, and 31-38 are pending.

Response to Arguments
Applicant's arguments filed 1/31/2022 have been fully considered but they are not persuasive, as explained below.
Applicant asserts that the robot 194 of DAVID is not an “object agitator” (as recited in independent claims 15 and 17) because the robot is a handling apparatus (see remarks at 9) used only to lower, release, and retrieve the workpiece (see remarks at 8). This is not persuasive because the argument fails to explain the structural difference between the claimed invention and the prior art. As explained in previous Office Actions, the term “object agitator” is interpreted under 35 USC 112(f) to mean a rotor, but applicant does not assert that DAVID’s robot is structurally distinguishable from a rotor. Indeed, applicant has properly acknowledged that DAVID’s robot can rotate the workpiece (see remarks at 9), which means the robot is fully capable of agitating the object.
Applicant argues that the prior art of record fails to teach certain limitations of the claims as amended (see remarks at 9). Because those limitations are introduced through amendment, they are addressed in the art rejection below.

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Provisional Application No. 62/434,043, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for Claims 24, 35, and 38.  Each of claims 24, 35, and 38 recites a “a pneumatic pressure supply operatively associated with said reservoir, with said reservoir and said drain line configured to fill said wash vessel with wash liquid through said drain line when said pneumatic pressure supply is activated,” but Provisional Application No. 62/434,043 fails to disclose any pneumatic pressure supply operatively associated with the reservoir.

Claim Interpretation
As explained in previous Office Actions, this application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are:
“object agitator” in claims 15, 17, 38;
“controller” in claims 16-17, 21-23, 25, 32-34, 36;
“identifier reader” in claim 17;
“liquid agitator” in claims 21, 32;
“pneumatic pressure supply” in claims 24, 35, 38.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. Specifically,
“object agitator” is interpreted as requiring the structure(s) of a rotor (see claims 20 & 31), and equivalents thereof;
“controller” is interpreted as requiring the structure(s) of a computer (see pg. 15 line 19-20) or a programmable electronic device, and equivalents thereof;
“identifier reader” is interpreted as requiring the structure(s) of bar code reader, NFC reader, RFID reader, OCR reader, magnetic strip reader (see pg. 6 line 16-21, pg. 15 line 11-12), and equivalents thereof;
“liquid agitator” is interpreted as requiring the structure(s) of a sonicator (see pg. 16 line 8-9), and equivalents thereof;
“pneumatic pressure supply” is interpreted as requiring the structure(s) of air compressor, compressed air vessel (see pg. 14 line 25-27), and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 15, 20 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over CHEN-270 (US PGPUB 20160059270, as cited in 1/21/2021 Action), in view of DAVID (US PGPUB 20130034411, as cited in 6/4/2019 IDS) and as evidenced by “Additive Mfg.” (Andreas Gebhardt & Jan-Steffen Hotter, Additive Mfg. - 3D Printing for Prototyping & Mfg. (Hanser 2016)).
Regarding claim 15, CHEN-270 teaches an apparatus (apparatus 10) for washing residual resin (para. 0027, resin and debris on model are washed away) from the surface of an object produced by 3D printing, which is also called additive manufacturing (see abstract, para. 0001-06, claims 1-13, fig. 1-5; fig. 5 is provided below).

    PNG
    media_image1.png
    907
    574
    media_image1.png
    Greyscale


As a preliminary matter, the preamble is non-limiting because the phrase “useful for washing residual resin from the surface of an object produced by stereolithography” only recites the purpose of intended use of the claimed invention, and the body of claim 15 fully and intrinsically sets forth all of the limitations of the claimed invention. See MPEP § 2111.02(II). 
Moreover, the preamble of claim 15 recites that the object is made by stereolithography, which is interpreted as a product-by-process limitation that imposes no additional structure on the product (i.e., the recited “object”). If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process. See MPEP § 2113. Here, CHEN-270 teaches the object is produced by additive manufacturing (see para. 0004) and stereolithography is a type of additive manufacturing. See Andreas Gebhardt & Jan-Steffen Hotter, Additive Mfg. - 3D Printing for Prototyping & Mfg., 93 & 97 (Hanser 2016), available at https://app.knovel.com/hotlink/toc/ id:kpEGPROF13/additive-manufacturing/additive-manufacturing (hereinafter called “Additive Mfg.”).
CHEN-270’s apparatus (apparatus 10, fig. 1-5; the embodiment of fig. 1-3 is roughly similar to that of fig. 4-5, para. 0032) comprises:
a carrier platform (carrier 100, fig. 1-5, para. 0019) with said object adhered thereto (model 200 fixed to carrier 100, fig. 1-5, para. 0019); 
a wash vessel (case body 1, fig. 1-5, para. 0020);
a reservoir (liquid container 5, fig. 4-5, para. 0032) positioned below said wash vessel (below case body 1, see fig. 4-5); 
a drain line (outlet 12, fig. 1-5, para. 0032-34) connecting said wash vessel to said reservoir (outlet 12 connects case body 1 to liquid container 5, fig. 4-5, para. 0032-34), said drain line (outlet 12) having a valve (valve 3, fig. 1-5, para. 0021) operatively associated with said drain line (valve 3 installed at outlet 12, fig. 1-5, para. 0021); 
a fill line (circulation pipe 81, fig. 4-5, para. 0033) connecting said reservoir to said wash vessel (connecting liquid container 5 to case body 1, fig. 4-5), said fill line having a pump (pump 82, fig. 4-5, para. 0033) operatively associated with said fill line (pipe 81 and pump 82 are connected to each other, fig. 4-5, para. 0033); 
an object agitator (rotating mechanism 4, fig. 1-5, para. 0022-23) on which said carrier platform is mounted (connected to carrier 100, fig. 1-5, para. 0022), said object agitator having an agitator drive operatively associated therewith (rotating mechanism 4 comprises a driver 41, fig. 1-5, para. 0023).
CHEN-270’s wash vessel (case body 1) is structurally fully capable of receiving said object adhered to said carrier platform that has been transferred from an additive manufacturing apparatus where said object was produced on said carrier platform. For example, CHEN-270 teaches inserting model 200 into receiving space 13 of case body 1 (see fig. 1-5, para. 0022). 
Moreover, the phrase “said object adhered to said carrier platform that has been transferred from an additive manufacturing apparatus where said object was produced on said carrier platform” is interpreted as intended use, because it’s directed to how the object and the carrier platform are used without imposing any structural limitation on them. Nonetheless, a person having ordinary skill in the art would reasonably expect that, in CHEN-270, the model is produced on the carrier platform at an additive manufacturing apparatus and then transferred to the cleaning apparatus for cleaning. For example, CHEN-270 teaches that the model is subject to cleaning after being manufactured (see para. 0005, the “manufactured” model needs a clean-up) at an additive manufacturing apparatus (see para. 0004, “the 3D printing” constructs an object), and it’s conventional in the additive manufacturing art to produce an object on a carrier platform. See Additive Mfg., at 26-27 (“Before starting production of an AM model, the 3D model first has to be placed on the building platform  . . . To achieve the best use of the machine, several components are built simultaneously on the platform”). Indeed, CHEN-270 teaches that the model is already fixed on the carrier platform before the model is inserted into the cleaning apparatus (fig. 1, abstract, para. 0019, claims 1-13).
CHEN-270’s reservoir (liquid container 5) is structurally fully capable of containing at least sufficient wash liquid to fill said wash vessel (case body 1). For example, liquid container 5 and case body 1 have the same or similar volume (see fig. 4-5) and CHEN-270 already teaches supplying enough cleaning liquid to fill up case body 1 (see fig. 3, para. 0028).
CHEN-270 does not explicitly teach: “an elevator operatively associated with said object agitator and configured to lower said carrier platform into said wash vessel, said elevator having an elevator drive operatively associated with said elevator that drives said elevator up and down, wherein said object agitator extends downwardly from said elevator and engages an upper portion of said carrier platform, and wherein said agitator drive is on said elevator.”
DAVID teaches an apparatus for washing an object (see, e.g., fig. 6-7, abstract, para. 0127-39; fig. 6 is provided below), just like the present application; thus DAVID is analogous. 

    PNG
    media_image2.png
    802
    735
    media_image2.png
    Greyscale

DAVID teaches the apparatus comprising:
a wash vessel (container 100, which can perform washing, para. 0137, fig. 7) configured to receive an object (receiving workpiece 196, see fig. 6-7, para. 0127, 0137); 
an object agitator (one or more of the rotary joints 202 of robot 194 that rotate workpiece 196, see para. 0127-32, annotated fig. 6 above) on which the object is mounted (see fig. 6, para. 0127-32), said object agitator having an agitator drive operatively associated therewith (because each rotary joint rotates, each has a drive that causes it to rotate);
an elevator (one or more of the rotary joints 202 of robot 194 that raise and lower workpiece 196, see para. 0127-32, annotated fig. 6 above) operatively associated with said object agitator (the rotary joints work together, see para. 0128-31, annotated fig. 6 above) and configured to lower the object into said wash vessel (see fig. 6, para. 0132, introducing workpiece 196 into interior 112 of container 100), said elevator having an elevator drive operatively associated with said elevator that drives said elevator up and down (because each rotary joint rotates, each has a drive; the rotary joints work together to raise and lower the object, see annotated fig. 6 above);
wherein said object agitator extends downwardly from said elevator and engages an upper portion of said carrier platform (see annotated fig. 6 above); and
wherein said agitator drive is on said elevator (see annotated fig. 6 above).
Before the effective filing date of the claimed invention, it would’ve been obvious to a person having ordinary skill in the art to substitute CHEN-270’s rotating mechanism 4 with DAVID’s robot 194, with reasonable expectation of rotating a target object (e.g., model 200). The simple substitution of one known element for another is likely to be obvious when predictable results are achieved. See KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421 (2007); MPEP § 2143, B. CHEN-270’s rotating mechanism 4 and DAVID’s robot 194 both serve to hold a target object and rotate it, thus their substitution would yield predictable results. Moreover, DAVID’s robot 194 would provide the benefit of raising and lowering the target object (e.g., model 200) without worker’s exposure to the resin. As CHEN-270 explains, it’s desirable to prevent workers from being exposed to the model’s resin (e.g., para. 0005, 0010, 0027, 0030). By using a robot instead of a worker to raise and lower the target object (e.g., model 200), the worker need not be exposed to the resin; this benefit would’ve motivated a person skilled in the art to use a robot (like DAVID’s robot 194) for raising and lowering the model. In the resulting combination of CHEN-270 and DAVID, the robot would engage with the carrier platform at any suitable location, including an upper portion of the carrier platform.
Regarding claim 20, the combination of CHEN-270 and DAVID (evidenced by Additive Mfg.) teaches the apparatus of claim 15. The combination teaches wherein said object agitator comprises a rotor (as explained above, each rotary joint has a drive that causes it to rotate).
Regarding claim 29, the combination of CHEN-270 and DAVID (evidenced by Additive Mfg.) teaches the apparatus of claim 15. The combination teaches wherein said object extends downwardly from said carrier platform (see CHEN-270 at fig. 1-5, model 200 extends downwardly from carrier 100).

Claims 16 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of CHEN-270 and DAVID (evidenced by Additive Mfg.), as applied to claim 15, in further view of CHEN-056 (US Patent 8404056).
Regarding claim 16, the combination of CHEN-270 and DAVID (evidenced by Additive Mfg.) teaches the apparatus of claim 15.
The combination does not explicitly teach: “a controller operatively associated with said valve, said agitator drive, and said elevator drive, and said controller optionally operatively associated with said pump.”
CHEN-056 teaches a sonication cleaning apparatus (abstract, fig. 1-4), just like the present application; thus CHEN-056 is analogous. CHEN-056 teaches a controller (e.g., controller 116) connected to flow control elements (col. 4 line 45-53), which can be valve(s) and pump(s) (col. 3 line 20-33). CHEN-056 also teaches that disk holder 106 has an actuator (i.e., “drive”) that’s also electronically controlled (col. 3 line 1-4).
Before the effective filing date of the claimed invention, it would’ve been obvious to a person having ordinary skill in the art to modify the combination of CHEN-270 and DAVID to incorporate a controller operatively associated with valve(s), pump(s), and drive(s) (as taught by CHEN-056), with reasonable expectation of exercising electronic control over those components, for several reasons. First, automation is considered obvious, see MPEP § 2144.04.III., and the combination already teaches using valve(s), pump(s) and drive(s) to clean a target object. Second, it’s well known in the art to connect a controller to various components (e.g., valve(s), pump(s), drive(s)) of a cleaning apparatus to exercise electronic control over those components (see CHEN-056). All the claimed elements were known in the prior art, and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art. See KSR, 550 U.S. at 415-421; MPEP § 2143, A. Here, a controller as incorporated to connect with the valve(s), pump(s), and drive(s) would perform the same function as before (e.g., controlling/automating), thus yielding predictable results.
Regarding claim 21, the combination of CHEN-270, DAVID and CHEN-056 (evidenced by Additive Mfg.) teaches the apparatus of claim 16.
The combination does not explicitly teach: “a liquid agitator operatively associated with said wash vessel and optionally operatively associated with said controller,” wherein the term “liquid agitator” is interpreted under 112(f) to require the structure(s) of a sonicator. See “Claim Interpretation” Section above.
DAVID teaches a sonicator (ultrasonic oscillator 280, fig. 10, 24, 25) operatively associated with said wash vessel (associated with container 100, fig. 10, 24, 25). DAVID teaches that the ultrasound generated by ultrasonic oscillator 280 helps detach contamination from the workpiece (see para. 0311). Before the effective filing date of the claimed invention, it would’ve been obvious to a person having ordinary skill in the art to modify the combination of CHEN-270, DAVID and CHEN-056 to incorporate a sonicator operatively associated with said wash vessel (as taught by DAVID), with reasonable expectation of detaching contamination from the target object (e.g., model 200), for several reasons. First, DAVID teaches that the ultrasound generated by ultrasonic oscillator 280 helps detach contamination from the workpiece ID. Given this benefit, a person having ordinary skill in the art would’ve been motivated to incorporate such a sonicator. Second, it’s well known in the cleaning art to use a sonicator to clean a target object; one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art. See KSR, 550 U.S. at 415-421; MPEP § 2143, A. Here, a sonicator as incorporated would perform the same function as before (e.g., detach contamination), thus yielding predictable results.

Claims 17, 31-32, and 37 are rejected under 35 U.S.C. 103 as being unpatentable over CHEN-270, in view of DAVID, CHEN-056 and SWART (US PGPUB 20020159917) and as evidenced by Additive Mfg.
Regarding claim 17, CHEN-270 teaches an apparatus (apparatus 10, fig. 1-5) for washing residual resin from the surface of an object produced by 3D printing, which is also called additive manufacturing (as explained above).
As explained above, the preamble is non-limiting because the phrase “useful for washing residual resin from the surface of an object produced by stereolithography” only recites the purpose of intended use of the claimed invention, and the body of claim 17 fully and intrinsically sets forth all of the limitations of the claimed invention. See MPEP § 2111.02(II). 
Moreover, the preamble of claim 17 recites that the object is made by stereolithography, which is interpreted as a product-by-process limitation that imposes no additional structure on the product (i.e., the recited “object”). If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process. See MPEP § 2113. Here, CHEN-270 teaches the object is produced by additive manufacturing (see para. 0004) and stereolithography is a type of additive manufacturing. See Additive Mfg. at 93 & 97.
As explained above, CHEN-270’s apparatus (fig. 1-5) comprises:
a carrier platform (carrier 100) with said object (model 200) adhered thereto; 
a wash vessel (case body 1);
a reservoir (liquid container 5) positioned below said wash vessel; 
a drain line (outlet 12) connecting said wash vessel to said reservoir, said drain line having a valve (valve 3) operatively associated with said drain line; 
a fill line (circulation pipe 81) connecting said reservoir to said wash vessel, said fill line having a pump (pump 82) operatively associated with said fill line; 
an object agitator (rotating mechanism 4) on which said carrier platform is mounted, said object agitator having an agitator drive (driver 41) operatively associated therewith.
CHEN-270’s wash vessel (case body 1) is structurally fully capable of receiving said object adhered to said carrier platform that has been transferred from an additive manufacturing apparatus where said object was produced on said carrier platform. For example, CHEN-270 teaches inserting model 200 into receiving space 13 of case body 1 (see fig. 1-5, para. 0022). 
Moreover, the phrase “said object adhered to said carrier platform that has been transferred from an additive manufacturing apparatus where said object was produced on said carrier platform” is interpreted as intended use, because it’s directed to how the object and the carrier platform are used without imposing any structural limitation on them. Nonetheless, a person having ordinary skill in the art would reasonably expect that, in CHEN-270, the model is produced on the carrier platform at an additive manufacturing apparatus and then transferred to the cleaning apparatus for cleaning. For example, CHEN-270 teaches that the model is subject to cleaning after being manufactured (see para. 0005) at an additive manufacturing apparatus (see para. 0004), and it’s conventional in the additive manufacturing art to produce an object on a carrier platform. See Additive Mfg. at 26-27. Indeed, CHEN-270 teaches that the model is already fixed on the carrier platform before the model is inserted into the cleaning apparatus (fig. 1, abstract, para. 0019, claims 1-13).
CHEN-270’s reservoir (liquid container 5) is structurally fully capable of containing at least sufficient wash liquid to fill said wash vessel (case body 1). For example, liquid container 5 and case body 1 have the same or similar volume (see fig. 4-5) and CHEN-270 already teaches supplying enough cleaning liquid to fill up case body 1 (see fig. 3, para. 0028).
CHEN-270 does not explicitly teach: 
“an elevator operatively associated with said object agitator and configured to lower said carrier platform into said wash vessel, said elevator having an elevator drive operatively associated with said elevator that drives said elevator up and down”;
“wherein said object agitator extends downwardly from said elevator and engages an upper portion of said carrier platform, and wherein said object agitator drive is on said elevator”;
“a controller operatively associated with said valve, said agitator drive, and said elevator drive, and said controller optionally operatively associated with said pump”; 
“an identifier reader operatively associated with said controller, and configured to receive information from each object to be washed as identified by a unique identifier associated with each carrier platform to which each object is adhered.”
As explained above, DAVID teaches an apparatus for washing an object, the apparatus comprising: a wash vessel (container 100) configured to receive an object (workpiece 196); an object agitator (one or more of the rotary joints 202) on which the object is mounted, said object agitator having an agitator drive operatively associated therewith (each rotary joint has a drive); an elevator (one or more of the rotary joints 202 that raise and lower workpiece 196) operatively associated with said object agitator (see para. 0128-31, annotated fig. 6 above) and configured to lower the object into said wash vessel (see fig. 6, para. 0132), said elevator having an elevator drive operatively associated with said elevator that drives said elevator up and down (each rotary joint has a drive); wherein said object agitator extends downwardly from said elevator and engages an upper portion of said carrier platform (see annotated fig. 6 above); and wherein said agitator drive is on said elevator (see annotated fig. 6 above).
As explained above, it would’ve been obvious to a person having ordinary skill in the art to substitute CHEN-270’s rotating mechanism 4 with DAVID’s robot 194, with reasonable expectation of rotating the target object (e.g., model 200). Moreover, DAVID’s robot 194 would provide the benefit of raising and lowering the target object (e.g., model 200) without worker’s exposure to the resin.
As explained above, CHEN-056 teaches a sonication cleaning apparatus having a controller (e.g., controller 116) connected to flow control elements (col. 4 line 45-53), which can be valve(s) and pump(s) (col. 3 line 20-33). CHEN-056 also teaches that disk holder 106 has an actuator (i.e., “drive”) that’s also electronically controlled (col. 3 line 1-4). 
As explained above, it would’ve been obvious to a person having ordinary skill in the art to modify the combination of CHEN-270 and DAVID to incorporate a controller operatively associated with valve(s), pump(s), and drive(s) (as taught by CHEN-056), with reasonable expectation of exercising electronic control over those components.
The combination of CHEN-270, DAVID, and CHEN-056 does not explicitly teach: “an identifier reader operatively associated with said controller, and configured to receive information from each object to be washed as identified by a unique identifier associated with each carrier platform to which each object is adhered.”
SWART teaches a sonication cleaning apparatus (system 1, fig. 1-8, claims 1-88), just like the present application; thus SWART is analogous. SWART teaches an identifier reader (bar code reader, para. 0064) operatively associated with the cleaning apparatus’s controller (control apparatus includes the bar code reader, para. 0064). SWART teaches using the bar code reader to read a bar code on an object or a rack of objects (para. 0064)—the bar code containing details about cleaning cycles to run for that object or rack—so that the control apparatus can determine which cycle to run for a particular object or rack (para. 0064). Moreover, the rack is a framework for the objects (see para. 0057, 0065, “a rack containing the object”; para. 0064, “rack of objects”). Because CHEN-270’s carrier platform is also a framework for an object, it’s similar and analogous to SWART’s rack.
Before the effective filing date of the claimed invention, it would’ve been obvious to a person having ordinary skill in the art to modify the combination of CHEN-270, DAVID, and CHEN-056 to place a unique identifier (e.g., bar code) on the carrier platform and incorporate an identifier reader (e.g., bar code reader) operatively associated with the controller (as taught by SWART), with reasonable expectation of inputting data from the unique identifier. 
First, it’s well known in the art to place a bar code on a rack (see SWART)—which is a framework similar and analogous to CHEN-270’s carrier platform—so that information in the bar code can be read by a bar code reader and used by the control apparatus to determine which cycle to run for that particular rack. The use of a known technique to improve similar devices (methods or products) in the same way is likely to be obvious. See KSR, 550 U.S. at 415-421; MPEP § 2143, C. Here, placing the bar code on the carrier platform would improve the cleaning apparatus (as taught by the combination of CHEN-270, DAVID and CHEN-056) in the same way—e.g., information in the bar code can be read by a bar code reader and used by the control apparatus to determine which cycle to run for that particular carrier platform; thus, placing the bar code on the carrier platform would be considered obvious.
Second, it’s well known in the art that a cleaning apparatus can have a bar code reader, operatively associated with the controller, to read that bar code (see SWART); one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art. See KSR, 550 U.S. at 415-421; MPEP § 2143, A. Here, the identifier reader as incorporated would perform the same function as before (e.g., inputting data), thus yielding predictable results.
In the resulting combination of CHEN-270, DAVID, CHEN-056 and SWART, the identifier reader is structurally fully capable of receiving information from each object to be washed as identified by a unique identifier associated with each carrier platform to which each object is adhered. As explained above, the carrier platform has a bar code, which can be read by a bar code reader operatively associated with the controller.
Regarding claim 31, the combination of CHEN-270, DAVID, CHEN-056 and SWART (evidenced by Additive Mfg.) teaches the apparatus of claim 17. The combination teaches wherein said object agitator comprises a rotor (as explained above, each rotary joint has a drive that causes it to rotate).
Regarding claim 32, the combination of CHEN-270, DAVID, CHEN-056 and SWART (evidenced by Additive Mfg.) teaches the apparatus of claim 17.
The combination does not explicitly teach: “a liquid agitator operatively associated with said wash vessel and optionally operatively associated with said controller,” wherein the term “liquid agitator” is interpreted under 112(f) to require the structure(s) of a sonicator. See “Claim Interpretation” Section above.
As explained above, DAVID teaches a sonicator (ultrasonic oscillator 280) operatively associated with said wash vessel (associated with container 100), and the ultrasound generated by ultrasonic oscillator 280 helps detach contamination from the workpiece (see para. 0311). As explained above, it would’ve been obvious to a person having ordinary skill in the art to incorporate a sonicator operatively associated with said wash vessel, with reasonable expectation of detaching contamination from the target object (e.g., model 200).
Regarding claim 37, the combination of CHEN-270, DAVID, CHEN-056 and SWART (evidenced by Additive Mfg.) teaches the apparatus of claim 17. The combination teaches wherein said object extends downwardly from said carrier platform (see CHEN-270 at fig. 1-5, model 200 extends downwardly from carrier 100).

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of CHEN-270, DAVID and CHEN-056 (evidenced by Additive Mfg.), as applied to claim 16, in further view of GRAY (US PGPUB 20070204480).
Regarding claim 22, the combination of CHEN-270, DAVID and CHEN-056 (evidenced by Additive Mfg.) teaches the apparatus of claim 16.
The combination does not explicitly teach: “a fill sensor operatively associated with said wash vessel and optionally operatively associated with said controller.”
GRAY teaches a cleaning apparatus with a wash vessel and a reservoir, just like the present application; thus GRAY is analogous. GRAY teaches a fill sensor operatively associated with the wash vessel (level sensor 32 in cleaning chamber 12, para. 0077, fig. 1).
Before the effective filing date of the claimed invention, it would’ve been obvious to a person having ordinary skill in the art to modify the combination of CHEN-270, DAVID and CHEN-056 to incorporate a fill sensor operatively associated with the wash vessel (as taught by GRAY), with reasonable expectation of supplying the proper amount of liquid. It’s well known in the cleaning art that a cleaning apparatus can include a level sensor for determining when to stop supplying a liquid to a tank (see GRAY at para. 0077). All the claimed elements were known in the prior art, and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art. See KSR, 550 U.S. at 415-421; MPEP § 2143, A. Here, the fill sensor as incorporated would perform the same function as before (e.g., determine liquid level), yielding predictable results.

Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of CHEN-270, DAVID and CHEN-056 (evidenced by Additive Mfg.), as applied to claim 16, in further view of EVANS (US Patent 5248456).
Regarding claim 23, the combination of CHEN-270, DAVID and CHEN-056 (evidenced by Additive Mfg.) teaches the apparatus of claim 16.
The combination does not explicitly teach: “a docking line connected to said reservoir, said docking line having a docking valve operatively associated with said docking line, said docking valve also operatively associated with said controller; and/or a distillation apparatus operatively connected to said reservoir, optionally with said distillation apparatus operatively connected to said controller.”
EVANS teaches a sonication cleaning apparatus, just like the present application; thus EVANS is analogous. EVANS teaches a reservoir (tank 84, fig. 3b) and a distillation apparatus operatively connected to said reservoir (still 83 connected to tank 84, fig. 3b). EVANS also teaches a docking line connected to said reservoir (pipe 89c connected to tank 84, fig. 3b), said docking line having a docking valve operatively associated with said docking line (valve 88b connected to pipe 89c and tank 84, fig. 3b).
Before the effective filing date of the claimed invention, it would’ve been obvious to a person having ordinary skill in the art to modify the combination of CHEN-270, DAVID and CHEN-056 to incorporate a distillation apparatus operatively connected to said reservoir and/or a docking line connected to said reservoir (as taught by EVANS), with reasonable expectation of clean and reuse the cleaning liquid. First, because the distillation apparatus allows the cleaning liquid to be cleaned and recirculated (EVANS at col. 12 line 38-55), a person having ordinary skill in the art would’ve been motivated to incorporate such a distillation apparatus (and any docking line and docking valve associated with the distillation apparatus). Second, all the claimed elements (e.g., distillation apparatus, docking line, docking valve) were known in the prior art, and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art. See KSR, 550 U.S. at 415-421; MPEP § 2143, A. Here, the distillation apparatus (and related docking line and docking valve) as incorporated would perform the same function as before (e.g., clean and reuse the cleaning liquid), thus yielding predictable results.

Claims 24-25 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of CHEN-270, DAVID and CHEN-056 (evidenced by Additive Mfg.), as applied to claim 16, in further view of WINTERS (US Patent 4353381).
Regarding claim 24, the combination of CHEN-270, DAVID and CHEN-056 (evidenced by Additive Mfg.) teaches the apparatus of claim 16.
The combination does not explicitly teach: “a pneumatic pressure supply operatively associated with said reservoir, with said reservoir and said drain line configured to fill said wash vessel with wash liquid through said drain line when said pneumatic pressure supply is activated.”
WINTERS teaches a cleaning apparatus (see fig. 1, 2, 7, 9, 10) comprising a wash vessel (parts section 30), a reservoir (fluid reservoir section 32) below the wash vessel, a drain line (pipe member 188) connecting the wash vessel to the reservoir, just like the present application. Thus WINTERS is analogous. WINTERS teaches a pneumatic pressure supply (compressor 174, fig. 7) operatively associated with said reservoir (see fig. 7, col. 5 line 25-33, compressor is connected to fluid reservoir section 32).
Before the effective filing date of the claimed invention, it would’ve been obvious to a person having ordinary skill in the art to modify the combination of CHEN-270, DAVID and CHEN-056 to incorporate a pneumatic pressure supply operatively associated with said reservoir (as taught by WINTERS), with reasonable expectation of supplying liquid from the reservoir to the wash vessel. It’s well known in the cleaning art to use a pneumatic pressure supply to force out liquid from a reservoir (see WINTERS at col. 5 line 34-41, pressurized air forces cleaning fluid upwardly). All the claimed elements were known in the prior art, and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art. See KSR, 550 U.S. at 415-421; MPEP § 2143, A. Here, a pneumatic pressure supply as incorporated would perform the same function as before (e.g., supplying liquid), yielding predictable results.
Alternatively, it would’ve been obvious to a person having ordinary skill in the art to substitute CHEN-270’s pump with WINTERS’s pneumatic pressure supply, with reasonable expectation of supplying liquid from the reservoir to the wash vessel. The simple substitution of one known element for another is likely to be obvious when predictable results are achieved. See KSR, 550 U.S. at 415-421; MPEP § 2143, B. Here, WINTERS’s pneumatic pressure supply and CHEN-270’s pump perform the same function of supplying a liquid, and the substitution would yield predictable results.
In the resulting combination of CHEN-270, DAVID, CHEN-056 and WINTERS, the reservoir and the drain line are structurally fully capable of filling the wash vessel with wash liquid through the drain line when the pneumatic pressure supply is activated. As explained above, the reservoir holds the wash liquid, and the drain line provides fluid communication between the reservoir and the wash vessel (see CHEN-270 at fig. 1-5). Thus, when the pneumatic pressure supply is activated to increase the pressure inside the reservoir, wash liquid in the reservoir would be forced to flow from the reservoir to the wash vessel via the drain line.
Regarding claim 25, the combination of CHEN-270, DAVID, CHEN-056 and WINTERS (evidenced by Additive Mfg.) teaches the apparatus of claim 24. WINTERS teaches an exhaust valve operatively associated with the reservoir (valve 186 connected with fluid reservoir section 32, fig. 7, col. 5 line 34-41), wherein the exhaust valve and the pneumatic pressure supply regulate the pressure inside the reservoir (see col. 5 line 34-41).
In the combination of CHEN-270, DAVID, CHEN-056 and WINTERS, the exhaust valve is structurally fully capable of being open to the atmosphere during draining of wash liquid from said wash vessel to said reservoir, and being closed to the atmosphere during filling of said wash vessel with wash liquid from said reservoir. As explained above, the exhaust valve and the pneumatic pressure supply regulate the pressure inside the reservoir (see WINTERS at col. 5 line 34-41). Specifically, the exhaust valve (valve 186) controls the communication of the reservoir (fluid reservoir section 32) with surrounding atmosphere (see col. 5 line 38-41, col. 6 line 63 to col. 7 line 2). When the exhaust valve (valve 186) is closed and the pneumatic pressure supply (compressor 174) is activated to supply pressurized air to the reservoir (fluid reservoir section 32), wash liquid (cleaning fluid 44) inside the reservoir is forced upwardly to the wash vessel (parts section 30) (see col. 5 line 34-41, col. 6 lines 14-16, 27-37). When the exhaust valve (valve 186) is open, pressure inside the reservoir (fluid reservoir section 32) returns to atmospheric pressure and wash liquid (cleaning fluid 44) flows back into the reservoir under gravity flow (see col. 5 line 38-41, col. 6 line 63 to col. 7 line 2).

Claim 33 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of CHEN-270, DAVID, CHEN-056 and SWART (evidenced by Additive Mfg.), as applied to claim 17, in further view of GRAY (US PGPUB 20070204480).
Regarding claim 33, the combination of CHEN-270, DAVID, CHEN-056 and SWART (evidenced by Additive Mfg.) teaches the apparatus of claim 17.
The combination does not explicitly teach: “a fill sensor operatively associated with said wash vessel and optionally operatively associated with said controller.”
As explained above, GRAY teaches a cleaning apparatus with a wash vessel and a reservoir, and a fill sensor operatively associated with the wash vessel (level sensor 32 in cleaning chamber 12). As explained above, it would’ve been obvious to a person having ordinary skill in the art to incorporate a fill sensor operatively associated with the wash vessel (as taught by GRAY), with reasonable expectation of supplying the proper amount of liquid.

Claim 34 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of CHEN-270, DAVID, CHEN-056 and SWART (evidenced by Additive Mfg.), as applied to claim 17, in further view of EVANS (US Patent 5248456).
Regarding claim 34, the combination of CHEN-270, DAVID, CHEN-056 and SWART (evidenced by Additive Mfg.) teaches the apparatus of claim 17.
The combination does not explicitly teach: “a docking line connected to said reservoir, said docking line having a docking valve operatively associated with said docking line, said docking valve also operatively associated with said controller; and/or a distillation apparatus operatively connected to said reservoir, optionally with said distillation apparatus operatively connected to said controller.”
As explained above, EVANS teaches a sonication cleaning apparatus comprising a reservoir (tank 84, fig. 3b); a distillation apparatus operatively connected to said reservoir (still 83 connected to tank 84, fig. 3b); a docking line connected to said reservoir (pipe 89c connected to tank 84, fig. 3b), said docking line having a docking valve operatively associated with said docking line (valve 88b connected to pipe 89c and tank 84, fig. 3b). As explained above, it would’ve been obvious to a person having ordinary skill in the art to incorporate a distillation apparatus operatively connected to said reservoir and/or a docking line connected to said reservoir, with reasonable expectation of clean and reuse the cleaning liquid.

Claims 35-36 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of CHEN-270, DAVID, CHEN-056 and SWART (evidenced by Additive Mfg.), as applied to claim 17, in further view of WINTERS (US Patent 4353381).
Regarding claim 35, the combination of CHEN-270, DAVID, CHEN-056 and SWART (evidenced by Additive Mfg.) teaches the apparatus of claim 17.
The combination does not explicitly teach: “a pneumatic pressure supply operatively associated with said reservoir, with said reservoir and said drain line configured to fill said wash vessel with wash liquid through said drain line when said pneumatic pressure supply is activated.”
As explained above, WINTERS teaches a cleaning apparatus (see fig. 1, 2, 7, 9, 10) comprising a wash vessel (parts section 30), a reservoir (fluid reservoir section 32) below the wash vessel, a drain line (pipe member 188) connecting the wash vessel to the reservoir. WINTERS teaches a pneumatic pressure supply (compressor 174, fig. 7) operatively associated with said reservoir (see fig. 7, col. 5 line 25-33, compressor is connected to fluid reservoir section 32).
As explained above, it would’ve been obvious to a person having ordinary skill in the art to incorporate a pneumatic pressure supply operatively associated with said reservoir (as taught by WINTERS), with reasonable expectation of supplying liquid from the reservoir to the wash vessel. Alternatively, it would’ve been obvious to a person having ordinary skill in the art to substitute CHEN-270’s pump with WINTERS’s pneumatic pressure supply, with reasonable expectation of supplying liquid from the reservoir to the wash vessel.
In the resulting combination of CHEN-270, DAVID, CHEN-056, SWART, and WINTERS, the reservoir and the drain line are structurally fully capable of filling the wash vessel with wash liquid through the drain line when the pneumatic pressure supply is activated. As explained above, the reservoir holds the wash liquid, and the drain line provides fluid communication between the reservoir and the wash vessel (see CHEN-270 at fig. 1-5). Thus, when the pneumatic pressure supply is activated to increase the pressure inside the reservoir, wash liquid in the reservoir would be forced to flow from the reservoir to the wash vessel via the drain line.
Regarding claim 36, the combination of CHEN-270, DAVID, CHEN-056, SWART, and WINTERS (evidenced by Additive Mfg.) teaches the apparatus of claim 35. WINTERS teaches an exhaust valve operatively associated with the reservoir (valve 186 connected with fluid reservoir section 32, fig. 7, col. 5 line 34-41), wherein the exhaust valve and the pneumatic pressure supply regulate the pressure inside the reservoir (see col. 5 line 34-41).
In the combination of CHEN-270, DAVID, CHEN-056, SWART, and WINTERS, the exhaust valve is structurally fully capable of being open to the atmosphere during draining of wash liquid from said wash vessel to said reservoir, and being closed to the atmosphere during filling of said wash vessel with wash liquid from said reservoir. As explained above, the exhaust valve and the pneumatic pressure supply regulate the pressure inside the reservoir (see WINTERS at col. 5 line 34-41). Specifically, the exhaust valve (valve 186) controls the communication of the reservoir (fluid reservoir section 32) with surrounding atmosphere (see col. 5 line 38-41, col. 6 line 63 to col. 7 line 2). When the exhaust valve (valve 186) is closed and the pneumatic pressure supply (compressor 174) is activated to supply pressurized air to the reservoir (fluid reservoir section 32), wash liquid (cleaning fluid 44) inside the reservoir is forced upwardly to the wash vessel (parts section 30) (see col. 5 line 34-41, col. 6 lines 14-16, 27-37). When the exhaust valve (valve 186) is open, pressure inside the reservoir (fluid reservoir section 32) returns to atmospheric pressure and wash liquid (cleaning fluid 44) flows back into the reservoir under gravity flow (see col. 5 line 38-41, col. 6 line 63 to col. 7 line 2).

Allowable Subject Matter
Claim 38 is allowed over the prior art of record.
The following is an examiner’s statement of reasons for allowance:
The prior art of record does not teach or suggest the subject matter of claim 38, an independent claim. The most relevant prior art references are CHEN-270, DAVID, and WINTERS. CHEN-270 teaches an apparatus useful for washing residual resin from the surface of an object produced by stereolithography, the apparatus comprising: a carrier platform with said object adhered thereto; a wash vessel and a reservoir below the wash vessel; a drain line connecting said wash vessel to said reservoir; an object agitator on which said carrier platform is mounted. CHEN-270 also teaches another line (circulation pipe 81) that connects the wash vessel and the reservoir. DAVID teaches an elevator operatively associated with an object agitator. WINTERS teaches a pneumatic pressure supply operatively associated with a reservoir.
But the prior art of record does not teach or suggest the specific combination of structures recited in claim 38, and does not suggest modifying CHEN-270’s apparatus such that the wash vessel and the reservoir are in fluid communication only via the drain line (as recited in claim 38). Such modification on CHEN-270’s apparatus would require removing or detaching CHEN-270’s circulation pipe 81, which is needed to supply fluid to nozzles 21 for spray-cleaning model 200. This means the spraying function, which is a major function of CHEN-270’s apparatus, would be removed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Richard Zhang whose telephone number is (571)272-3422.  The examiner can normally be reached on M-F 09:00-17:00 Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Kornakov can be reached on (571) 272-1303.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/R.Z.Z./Examiner, Art Unit 1714
/MIKHAIL KORNAKOV/Supervisory Patent Examiner, Art Unit 1714